Exhibit 10.1

FOURTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT




This Fourth Amendment to Loan and Security Agreement (“Amendment”) is dated as
of September 4, 2013 by and among 1ST FRANKLIN FINANCIAL CORPORATION
(“Borrower”), WELLS FARGO BANK, N.A., successor by merger to Wells Fargo
Preferred Capital, Inc., as agent for Lenders (in such capacity, “Agent”) and
the financial institutions a party hereto as lenders (collectively, the
“Lenders” and each is a “Lender”).

BACKGROUND




A.

Borrower, Lenders, and Agent are parties to a certain Loan and Security
Agreement dated as of September 11, 2009 (as amended or modified from time to
time, the “Loan Agreement”) and related agreements, instruments and documents
(collectively with the Loan Agreement, the “Existing Loan Documents”).
 Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings respectively ascribed to them in the Loan Agreement.

B.

Borrowers have requested and Agent and Lenders have agreed to amend the Loan
Agreement in certain respects, all on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

1.

Amendments.   




(a)

Definitions. The following definitions contained in Section 1.1 of the Loan
Agreement are hereby amended and restated as follows:




“Advance Rate” means 70%.




“Maturity Date” means September 11, 2016, as such date may be extended from time
to time in accordance with the provisions of Section 2.4 of this Agreement.




(b)

Arbitration. Agent, Lender, Borrower and Guarantors agree and acknowledge that
all jurisdiction, venue and jury trial provisions contained in the Existing Loan
Documents are replaced with the following arbitration provision:

(i)

Arbitration. The parties hereto agree, upon demand by any party, to submit to
binding arbitration all claims, disputes and controversies between or among them
(and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) this document, any credit subject hereto, or any of the Credit
Documents, and their negotiation, execution, collateralization, administration,
repayment, modification, extension, substitution,














formation, inducement, enforcement, default or termination; or (ii) requests for
additional credit.

(ii)

Governing Rules.  Any arbitration proceeding will (i) proceed in a location in
New York selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000 exclusive of claimed interest, arbitration fees and costs
in which case the arbitration shall be conducted in accordance with the AAA’s
optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”).
 If there is any inconsistency between the terms hereof and the Rules, the terms
and procedures set forth herein shall control.  Any party who fails or refuses
to submit to arbitration following a demand by any other party shall bear all
costs and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

(iii)

No Waiver of Provisional Remedies, Self-Help and Foreclosure. The arbitration
requirement does not limit the right of any party to (A) foreclose against real
or personal property collateral; (B) exercise self-help remedies relating to
collateral or proceeds of collateral such as setoff or repossession; or (C)
obtain provisional or ancillary remedies such as replevin, injunctive relief,
attachment or the appointment of a receiver, before during or after the pendency
of any arbitration proceeding.  This exclusion does not constitute a waiver of
the right or obligation of any party to submit any dispute to arbitration or
reference hereunder, including those arising from the exercise of the actions
detailed in sub-clauses (A), (B) and (C) of this clause (iii).

(iv)

Arbitrator Qualifications and Powers.  Any arbitration proceeding in which the
amount in controversy is $5,000,000 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.  Any dispute in which the amount in controversy exceeds
$5,000,000 shall be decided by majority vote of a panel of three arbitrators;
provided however, that all three arbitrators must actively participate in all
hearings and deliberations.  The arbitrator will be a neutral attorney licensed
in the State of New York or a neutral retired judge of the





2







state or federal judiciary of New York, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of New York and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the New York Rules of Civil Procedure or other applicable
law.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

(v)

Discovery.  In any arbitration proceeding, discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than twenty (20) days before the hearing date.  Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

(vi)

Class Proceedings and Consolidations.  No party hereto shall be entitled to join
or consolidate disputes by or against others in any arbitration, except parties
who have executed this document or any other Credit Document, or to include in
any arbitration any dispute as a representative or member of a class, or to act
in any arbitration in the interest of the general public or in a private
attorney general capacity.

(vii)

Payment Of Arbitration Costs And Fees.  The arbitrator shall award all costs and
expenses of the arbitration proceeding.





3









(viii)

Miscellaneous.  To the maximum extent practicable, the AAA, the arbitrators and
the parties shall take all action required to conclude any arbitration
proceeding within one hundred eighty (180) days of the filing of the dispute
with the AAA.  No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
applicable law or regulation.  If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to this document and the Credit Documents or the subject
matter of the dispute shall control.  This arbitration provision shall survive
termination, amendment or expiration of this document and the other Credit
Documents or any relationship between the parties.

(c)

WFPC.  All references to WFPC in the Loan Agreement and Existing Loan Documents
are changed to “Wells Fargo”.

2.

Effectiveness Conditions.  This Amendment shall be effective upon the completion
of the following conditions precedent (all agreements, documents and instruments
to be in form and substance satisfactory to Agent and Agent’s counsel):

(a)

Execution and delivery by Borrower, Guarantors and Lenders of this Amendment to
Agent;

(b)

Execution and/or delivery by the parties of all other agreements, instruments
and documents requested by Agent to effectuate and implement the terms hereof
and the Existing Loan Documents.

3.

Representations and Warranties.  Borrower represents and warrants to Agent and
Lenders that:

(a)

All warranties and representations made to Agent and Lenders under the Loan
Agreement and the Existing Loan Documents are true and correct in all material
respects.

(b)

The execution and delivery by Borrowers and Guarantors of this Amendment and the
performance by each of them of the transactions herein and therein contemplated
do not and will not violate any provisions of any law, rule, regulation,
judgment, order, writ, decree, determination or award or breach any provisions
of the charter, bylaws or other organizational documents of any Borrower or any
Guarantor, or constitute a default or result in the creation or imposition of
any security interest in, or lien or encumbrance upon, any assets of any
Borrower or any Guarantor (immediately or with the passage of time or with the
giving of notice and passage of time, or both) under any other contract,
agreement, indenture or instrument to which a Borrower or a Guarantor is a party
or by which a Borrower or a Guarantor or its property is bound with failure to
comply resulting in a material adverse change in the business, operations,
property (including the Collateral), prospects or financial condition of any
Borrower or any Guarantor.

(c)

This Amendment and any assignment, instrument, document, or agreement





4







executed and delivered in connection herewith will be valid, binding and
enforceable in accordance with its respective terms.

(d)

No Event of Default or Default has occurred under the Loan Agreement.

4.

Representations and Release of Claims.  Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrower, any Guarantor or any third party
to Agent and Lenders as evidenced by the Existing Loan Documents.  Borrower and
each Guarantor hereby acknowledge, agree, and represent that (a) as of the date
of this Amendment, there are no known claims or offsets against, or defenses or
counterclaims to, the terms or provisions of the Existing Loan Documents or the
other obligations created or evidenced by the Existing Loan Documents; (b) as of
the date of this Amendment, neither Borrower nor any Guarantor has any known
claims, offsets, defenses or counterclaims arising from any of Agent’s acts or
omissions with respect to the Existing Loan Documents or Agent’s performance
under the Existing Loan Documents; (c) as of the date of this Amendment,
Borrower has reviewed and reconciled all Advances, calculations of interest due
and principal owing, and agrees with and has no claims regarding any such
matters and (d) Borrower promises to pay to the order of Agent and Lenders the
indebtedness evidenced by the Note according to the terms thereof.  In
consideration of the modification of certain provisions of the Existing Loan
Documents, all as herein provided, and the other benefits received by Borrower
hereunder, Borrower and each Guarantor hereby RELEASE, RELINQUISH and forever
DISCHARGE Agent and Lenders, and their predecessors, successors, assigns,
shareholders, principals, parents, subsidiaries, agents, officers, directors,
employees, attorneys and representatives (collectively, the “Released Parties”),
of and from any and all present known claims, demands, actions and causes of
action of any and every kind or character, which Borrower or Guarantors, or any
of them, has or may have against Released Parties arising out of or with respect
to any and all transactions relating to the Loan Agreement, the Note, the
Guaranties, and the other Existing Loan Documents occurring prior to the date
hereof.  Further, Borrower and Guarantors warrant and represent that they are
not now aware of any claims or potential claims against Agent or Lenders
pursuant to the Loan Agreement.

5.

Collateral.  As security for the payment of the Obligations to Agent and Lenders
under the Loan Agreement and satisfaction by Borrower of all covenants and
undertakings contained in the Loan Agreement and the Existing Loan Documents,
Borrower reconfirms the prior security interest and lien on, upon and to, its
Collateral, whether now owned or hereafter acquired, created or arising and
wherever located.  Borrower hereby confirms and agrees that all security
interests and Liens granted to Agent for the ratable benefit of Lenders continue
in full force and effect and shall continue to secure the Obligations.  All
Collateral remains free and clear of any Liens other than Permitted Liens.
 Nothing herein contained is intended to in any manner impair or limit the
validity, priority and extent of Agent’s existing security interest in and Liens
upon the Collateral.

6.

Acknowledgment of Indebtedness and Obligations.  Borrower and Guarantors hereby
acknowledge and confirm that as of the date hereof, Borrower is indebted to
Agent and Lenders, without known defense, setoff or counterclaim, under the Loan
Agreement  (in addition to any other indebtedness or obligations owed by
Borrowers to Wells Fargo Affiliates) in the aggregate principal amount of $.00,
plus continually accruing interest and all fees, costs, and expenses, including
reasonable attorneys’ fees, incurred through the date hereof.





5









7.

Ratification of Existing Loan Documents.  This Amendment shall be incorporated
into and deemed a part of the Loan Agreement.  Except as expressly set forth
herein, all of the terms and conditions of the Loan Agreement and Existing Loan
Documents are hereby ratified and confirmed and continue unchanged and in full
force and effect.  All references to the Loan Agreement shall mean the Loan
Agreement as modified by this Amendment.

8.

Acknowledgment of Guarantors.  By execution of this Amendment, each Guarantor
hereby acknowledges the terms and conditions of this Amendment and confirms that
such Guarantor guarantees, as surety, all of Borrower’s Obligations to Agent and
Lenders pursuant to and subject to the terms, conditions and limitations
contained in its respective Guaranty.

9.

Governing Law.  THIS AMENDMENT, THE LOAN AGREEMENT AND THE EXISTING CREDIT
DOCUMENTS SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN THE STATE
OF NEW YORK AND SHALL, TOGETHER WITH ALL MATTERS ARISING HEREUNDER OR RELATED
HERETO, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

10.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
 Signature by facsimile or PDF shall also bind the parties hereto.

SIGNATURES ON FOLLOWING PAGE








6







IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.

BORROWER:

1ST FRANKLIN FINANCIAL CORPORATION







By:

  /s/ A. Roger Guimond

Name:

  A. Roger Guimond

Title:

  Executive Vice President and CFO

GUARANTORS:

FRANDISCO LIFE INSURANCE COMPANY







By:

  /s/ A. Roger Guimond

Name:

  A. Roger Guimond

Title:

  President

 

FRANDISCO PROPERTY & CASUALTY LIFE INSURANCE COMPANY







By:

  /s/ A. Roger Guimond

Name:

  A. Roger Guimond

Title:

  President

 

FRANKLIN SECURITIES, INC.







By:

  /s/ A. Roger Guimond

Name:

  A. Roger Guimond

Title:

  Vice President











[SIGNATURE PAGE TO FOURTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT]

S-1










AGENT AND LENDER:

WELLS FARGO BANK, N.A.







By:

/s/ William M. Laird

William M. Laird, Senior Vice President








[SIGNATURE PAGE TO FOURTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT]

S-2





